Exhibit 10.3

Targa Resources Corp. 2013 Annual Incentive Compensation Plan Description

On January 15, 2013, the Compensation Committee (the “Committee”) of the Board
of Targa Resources Corp. (the “Company”), the indirect parent of the general
partner of Targa Resources Partners LP (the “Partnership”), approved the
Company’s 2013 Annual Incentive Compensation Plan (the “Bonus Plan”). The Bonus
Plan is a discretionary annual cash bonus plan available to all of the Company’s
employees, including its executive officers. The purpose of the Bonus Plan is to
reward employees for contributions toward the Company’s business priorities
(including business priorities of the Partnership) approved by the Committee and
to aid the Company in retaining and motivating employees. Under the Bonus Plan,
funding of a discretionary cash bonus pool is recommended by the Company’s chief
executive officer (the “CEO”) and approved by the Committee based on the
Company’s achievement of certain business priorities, including strategic,
financial and operational objectives. Near or following the end of the year, the
CEO recommends to the Committee the total amount of cash to be allocated to the
bonus pool based upon overall performance of the Company relative to these
objectives, generally ranging from 0 to 2x the total target bonus for the
employees in the pool. Upon receipt of the CEO’s recommendation, the Committee,
in its sole discretion, determines the total amount of cash to be allocated to
the bonus pool. Additionally, the Committee, in its sole discretion, determines
the amount of the cash bonus awards to each of the Company’s executive officers,
including the CEO. The executive officers determine the amount of the cash bonus
pool to be allocated to the Company’s departments, groups and employees (other
than the executive officers of the Company) based on performance and upon the
recommendation of supervisors, managers and line officers.

The Committee has established the following ten key business priorities for
2013:

 

  •  

execute on all business dimensions, including 2013 guidance for EBITDA and
distribution/dividend growth as furnished from time to time,

 

  •  

successfully integrate and commercialize the Bakken Shale midstream acquisition
including contribution to 2013 guidance,

 

  •  

continue priority emphasis and strong performance relative to a safe workplace,

 

  •  

reinforce business philosophy and mindset that promotes compliance in all
aspects of our business including environmental and regulatory compliance,

 

  •  

continue to attract and retain the operational and professional talent needed in
our businesses,

 

  •  

continue to control all costs—operating, capital and general and administrative,

 

  •  

continue to manage tightly credit, inventory, interest rate and commodity price
exposures,

 

  •  

execute on major capital and development projects—finalizing negotiations,
completing projects on time and on budget, and optimizing economics and capital
funding

 

  •  

pursue selected growth opportunities including gathering and processing build
outs, fee-based capex projects, and potential purchases of strategic assets, and

 

  •  

pursue commercial and financial approaches to achieve maximum value and manage
risks.

The Committee has targeted a total cash bonus pool for achievement of the
business priorities based on the sum of individual employee market-based target
percentages ranging from approximately 6% to 100% of each employee’s eligible
earnings. Generally, eligible earnings are an employee’s base salary and
overtime pay. The Committee has discretion to adjust the cash bonus pool
attributable to the business priorities based on accomplishment of the
applicable objectives as determined by the Committee and the CEO. Funding of the
Company’s cash bonus pool and the payment of individual cash bonuses to
employees are subject to the sole discretion of the Committee.